DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reply Under 37 CFR 1.111

The submission of the reply filed on 12/28/2020 to the non-final Office action of 09/29/2020 is acknowledged. Claims 29, 32-43, 49-50, 57-59, 61-65, and 67-78 are currently pending.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "761" and "762" depicted on Fig. 30 and 32, respectively, have both been used to designate the.  
Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “784” has been used to designate different components as depicted on Fig. 31. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification

The disclosure is objected to because of the following informalities: the specification should be amended to reflect drawings corrections (see drawings objections above). 


Terminal Disclaimer

Applicant must file a Terminal Disclaimer as explained in sections 9 and 10 of the Office action of 09/29/2020.

Allowable Subject Matter

Claims 29, 32-43, 49-50, 57-59, 61-65, and 67-78 would be allowed, subject to obviation of the formal matters as explained above.
Upon obviation of the objections to the drawings and specification, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 29, 32-43, 49-50, 57-59, 61-65, 
The allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 29, 49, 58, 72, and 78.

Conclusion

This application is in condition for allowance except for the following formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835